Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application 16/265,951, the amendment filed on 1/27/2021 is herein acknowledged. Claims 1, 4-9, 11, 14-17 and 19-20 have been amended. Claims 1-20 are pending.
INFORMATION DISCLOSURE STATEMENT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 10/28/2020 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 9, 11-15 and 18-20 is/are 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 9,116,858) in view of Boldt et al. (US 2007/0096954).
As per claim 1. A method, comprising: 
compressing, by a system comprising a processor, first data in a first compression format, based on a first compression process, to generate first compressed data; [Yokoi teaches “The compression device 221 compresses and converts non-compression data into compression data” (col. 9, lines 2-4) where “As a compression data format, there are the first compression date format, the second compression data format and the third compression data format” (col. 18, lines 21-40; fig. 30 and relate text)]
compressing, by the system, second data in a second compression format, based on a second compression process, to generate second compressed data; and [Yokoi teaches first compression data format, second compression data format and third compression data format (fig. 30 and related text)]
storing, by the system, the first compressed data in a first set of memory locations of a protection group in a memory, wherein the protection group is associated with a set of logical blocks comprising a subset of logical blocks, and [Yokoi teaches “ST controller creates a parity group using multiple virtual devices. The parity group may be either a compression parity group using multiple virtual devices respectively based on multiple compression storage devices 600a… assigns a storage area in the parity group to the storage pool by the use of storage pool management table 820… assigns the storage pool to a virtual volume by the use of the virtual volume management table 810” (col. 10, lines 27-57) where compression “The parity group includes multiple real pages. The virtual volumes includes multiple virtual pages. The ST controller 400 assigns the real pages to the virtual pages by the use of the real page management table 860.” (col. 10, lines 60-66) “The SD controller 610 of the compression storage device… provides logical addresses in block units of the storage area to the ST controller 400 and assigns real addresses in block units to the logical address by the use of the compression management table 920” (col. 12, lines 32-51; fig. 22 and related text) where compression parity group (corresponding to the claimed protection group) is depicted in (figure 13 and related text)]
wherein the protection group is associated with protection group metadata that indicates the first compressed data is compressed and indicates the subset of logical blocks associated with the first compressed data [Yokoi teaches “The compression management table 920 includes the entry of each compression unit in the compression storage device 600a. An entry corresponding to one compression unit includes a logical address, a real address, a compression flag and the number of post-compression blocks. The logical address indicates the head logical address of the compression data. The real address indicates the head real address of the compression unit. The compression flag indicates whether data of the compression unit is compressed…” (col. 12, line 61-col. 13, line 25)].  
	Yokoi does not expressly disclose storing “the second compressed data in a second set of memory locations of the protection group in the memory;” however, regarding these limitations, *** discloses [“When the compression method 112 processes a data stream 102, a processed (e.g., compressed) data stream 114 is generated. The processed data stream 114 may then be stored to a storage medium (thus, storing data to a single medium or group in memory) or transmitted via a network interface (e.g., for storage to a remotely located storage medium). As shown, the processed data stream 114 includes data segments 104-b, 106-b, 108-b, and 110-b. Each of these data segments may be compressed or uncompressed. Thus, when the compression method 112 processes the data stream 102, a compression algorithm Cx(Y) may be applied to each data segment Y of the data stream 102, where x denotes the method used to compress the data segment Y. Thus, a different method x may be used to compress each data segment Y. As indicated, the compression method x may indicate that no compression be performed.” (par. 0036). Note data of the same stream is stored using different compression algorithms and is stored to the same storage device. “Once a compression algorithm and any associated parameter(s) are identified, a data segment may be compressed. Upon compression of a data segment, information may be provided in any header(s) or metadata segment(s) to identify the compression algorithm and any associated parameter(s) that have been applied. In addition, it may be desirable to indicate whether the data segment has been compressed in such a header or metadata segment. FIG. 6 is an exemplary data segment 600 that may be generated once a data segment has been compressed.” (par. 0064) (fig. 5 and related text)]. 
Yokoi and Boldt are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method taught by Yokoi where compressed data is stored in a parity/protection group to store data compressed using different algorithms in the protection group, in the manner that Boldt teaches storing a data stream using different compression algorithms in a storage medium since doing so would provide the benefits of [“an adaptive compression system… improved to increase the efficiency with which data is compressed” (par. 0005)]. 
Therefore, it would have been obvious to combine Yokoi and Boldt for the benefit of creating a storage system/method to obtain the invention as specified in claim 1. 
As per claim 3. The method of claim 1, further comprising: determining, by the system, whether to compress the first data based on a first data size associated with the first data and a second data size associated with the first compressed data; and in response to determining that the second data size is smaller than the first data size, determining, by the system, that the first data is to be compressed in the first compression format [Yokoi teaches “The size of the conversion result data becomes smaller than the size of the original data.” (col. 5, lines 57-65) “ST controller 400 determines non-compression when the number of post-compression blocks is equal to the number of pre-compression blocks and determines compression when the number of post-compression blocks is different from the number of pre-compression blocks” (col. 13, lines 29-64), where (figs. 31 and 38) depict a compression determination step]; but does not expressly disclose determining that the second data size is smaller than the first data size, determining, by the system, that the first data is to be compressed in the first compression format; however, regarding these limitations, [Boldt teaches “FIG. 3A is a process flow diagram illustrating an exemplary method of determining whether compression should be applied to one or more segment(s) of a data stream” (par. 0047) “As set forth above, a desired threshold has been statically or dynamically established or selected. In order to determine whether the amount that the data segment has been compressed meets the desired threshold amount, the actual amount (e.g., percentage) that the data segment has been compressed is ascertained at 322. This may be accomplished by comparing the size of the compressed data segment with the size of the data segment prior to compression. In this manner, the amount that the data segment has been compressed (e.g., the amount that the size of the data segment has been reduced) may be ascertained.” (par. 0051)”The actual amount that the data segment has been compressed is then compared to the desired threshold amount at 324. If the actual amount that the data segment has been compressed meets or exceeds the desired threshold at 326, the compression is successful as shown at 328. The next data segment may therefore be compressed.” (par. 0052)(fig. 3A and related text)]. 
As per claim 4. The method of claim 1, further comprising: determining, by the system, whether to compress third data in the first compression format based on a first data size associated with the third data and a second data size associated with third compressed data that is able to be generated by compressing the third data; and in response to determining that the second data size is larger than or equal to the first data size, determining, by the system, that the second data is not to be compressed in the first compression format [Yokoi teaches “in a case where the ST controller 400 determines non-compression when the number of post-compression blocks is equal to the number of pre-compression blocks and determines compression when the number of post-compression blocks is different from the number of pre-compression blocks” (col. 13, lines 29-64). Boldt teaches “compression is successful when the compression of a data segment meets a particular threshold (e.g., desired compression amount)… the data segment has been successfully compressed when the data segment has been reduced in size the desired amount” (par. 0033) “FIG. 3A… determining whether a compression should be applied to one or more segment(s) of a data stream… whether compression of at least on prior segment meets a particular threshold (e.g., desired compression amount)” (par. 0047; fig. 3A and related text)].  
As per claim 9. The method of claim 1, wherein the compressing the first data in the first compression format, based on the first compression process, to generate the first compressed data comprises compressing the first data in the first compression format, based on the first compression process, to generate a first compression chunk comprising the first compressed data; wherein the compressing the second data in the second compression format, based on the second compression process, to generate the second compressed data comprises compressing the second data in the second compression format, based on the second compression process, to generate a second compression chunk comprising the second compressed data; [Yokoi teaches storing data in a first compression data format, second compression data format and third compression data format as well as non-compression data format (fig. 30 and related text; col. 18, line 20-col. 19, line 6). Boldt teaches “When the compression method 112 processes a data stream 102, a processed (e.g., compressed) data stream 114 is generated. The processed data stream 114 may then be stored to a storage medium or transmitted via a network interface (e.g., for storage to a remotely located storage medium). As shown, the processed data stream 114 includes data segments 104-b, 106-b, 108-b, and 110-b. Each of these data segments may be compressed or uncompressed. Thus, when the compression method 112 processes the data stream 102, a compression algorithm Cx(Y) may be applied to each data segment Y of the data stream 102, where x denotes the method used to compress the data segment Y. Thus, a different method x may be used to compress each data segment Y. As indicated, the compression method x may indicate that no compression be performed.” (par. 0036). “Once a compression algorithm and any associated parameter(s) are identified, a data segment may be compressed. Upon compression of a data segment, information may be provided in any header(s) or metadata segment(s) to identify the compression algorithm and any associated parameter(s) that have been applied. In addition, it may be desirable to indicate whether the data segment has been compressed in such a header or metadata segment. FIG. 6 is an exemplary data segment 600 that may be generated once a data segment has been compressed.” (par. 0064) (fig. 5 and related text)]
wherein the subset of logical block is fa first subset of logical blocks, wherein the subset of logical blocks comprises the first subset of logical blocks and a second subset of logical blocks, and wherein the method further comprises: storing, by the system, the first compression chunk in the first set of memory locations of the protection group in the memory; and storing, by the system, the second compression chunk in the second set of memory locations of the protection group in the memory; wherein the protection group metadata indicates the first compressed data is compressed in the first compression format and the first subset of logical blocks is associated with the first compressed data, and indicates that the second compressed data is compressed in the second compression format and that the second subset of logical blocks is associated with the second compressed data [Yokoi teaches storing data in a first compression data format, second compression data format and third compression data format as well as non-compression data format (fig. 30 and related text; col. 18, line 20-col. 19, line 6) explains “The compression management table 920 is stored in the RAM 611 or the FM 620 in the storage device 600 every storage device 600…. The compression management table 920 includes the entry of each compression unit in the compression storage device 600a. An entry corresponding to one compression unit includes a logical address, a real address, a compression flag and the number of post-compression blocks” (col. 12, lines 52-67; fig. 23 and related text). Boldt teaches storing compressed segments along with metadata to storage medium (par. 0036) the metadata as taught by Boldt including original segment size, actual size after compression, the compression algorithm used and parameters and data (fig. 6 and related text)]. Yokoi thus teaches storing compressed segments in a protection group and logical addresses identifying their location but does not expressly refer to also storing segments compressed using a second algorithm to the protection; however, in view of Boldt’s teachings of storing data to a storage medium using different compression algorithms, it would have been obvious to apply the adaptive compression to the system/method of Yokoi to also store data of a second compression algorithm to the protection group, which would result in also including logical address information for this data. Note that Boldt clearly teaches metadata identifying the compression algorithm used.
As per claim 11. The method of claim 1, wherein the first subset of logical blocks contains the first compressed data, and wherein the method further comprises: generating, by the system, a logical extent map that identifies the first subset of logical blocks that contains the first compressed data; and storing, by the system, the protection group metadata, comprising map data of the logical extent map, in the memory [Yukoi teaches “The compression management table 920 is stored in the RAM 611 or the FM 620 in the storage device 600 every storage device 600…. The compression management table 920 includes the entry of each compression unit in the compression storage device 600a. An entry corresponding to one compression unit includes a logical address, a real address, a compression flag and the number of post-compression blocks” (col. 12, lines 52-67; fig. 23 and related text)].  
As per claim 12. The method of claim 11, wherein the logical extent map comprises no passthrough entry or at least one passthrough entry, wherein the at least one passthrough entry [Refer to the compression management table 920 of Yukoi (fig. 23 and related text; col. 12, line 52-col. 13, line 25) where “the real address indicates the head real address of the compression unit”].  
As per claim 13. The method of claim 1, further comprising: generating, by the system, the protection group metadata comprising a list of compression chunks that store individual metadata regarding individual compression streams stored in the protection group, wherein the individual compression streams comprise an individual compression stream that includes the first compressed data, wherein the individual metadata comprises first metadata associated with the first compressed data, and wherein the individual metadata comprises at least one of a compression format of the individual compression stream, a compressed size of the individual compression stream, an uncompressed size associated with the individual compression stream, or a starting offset for the individual compression stream in a physical space within the protection group in the memory; and storing, by the system, the protection group metadata in the memory [Yokoi teaches compression management table 920 (fig. 23 and related text; col. 12, line 52-col. 13, line 25) also refer to compression information SGL (scatter/gather list) which stores compression metadata (fig. 29 and related text). Boldt teaches “the processed data stream 114 includes data segments 104-b, 106-b, 108-b, and 110-b. Each of these data segments may be compressed or uncompressed. Thus, when the compression method 112 processes the data stream 102, a compression algorithm Cx(Y) may be applied to each data segment Y of the data stream 102” (par. 0036) “Once a compression algorithm and any associated parameter(s) are identified, a data segment may be compressed. Upon compression of a data segment, information may be provided in any header(s) or metadata segment(s) to identify the compression algorithm and any associated parameter(s) that have been applied. In addition, it may be desirable to indicate whether the data segment has been compressed in such a header or metadata segment. FIG. 6 is an exemplary data segment 600 that may be generated once a data segment has been compressed.” (par. 0064) (figs. 5-6 and related text)].  
As per claim 14. A system, comprising: a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: a compression component that compresses first information in a first compression format, based on a first compression process, to generate first compressed information, and compresses second information in a second compression format, based on a second compression process, to generate second compressed information; and a memory component that stores the first compressed information in a first group of memory addresses of a protection group in the memory component, and the second compressed information in a second group of memory addresses of the protection group in the memory component, wherein the protection group is associated with a group of logical blocks comprising a subgroup of logical blocks, and wherein the protection group is associated with protection group metadata that indicates the first compressed information is compressed and indicates the subgroup of logical blocks of the protection group associated with the first compressed information [The rationale in the rejection of claim 1 is herein incorporated. Additionally, Yokoi teaches “The compression management table 920 includes the entry of each compression unit in the compression storage device 600a. An entry corresponding to one compression unit includes a logical address, a real address, a compression flag and the number of post-compression blocks. The logical address indicates the head logical address of the compression data. The real address indicates the head real address of the compression unit. The compression flag indicates whether data of the compression unit is compressed…” (col. 12, line 61-col. 13, line 25)].  
As per claim 15. The system of claim 14, wherein the computer executable components further comprise: a compression management component that determines whether to compress the first information based on a first amount of information associated with the first information and a second amount of information associated with the first compressed information, and, in response to determining that the second amount of information is less than the first amount of information, determines that the first information is to be compressed in the first compression format, and wherein the compression management component determines whether to compress third information based on a third amount of information associated with the third information and a fourth amount of information associated with third compressed information that is able to be generated by compressing the third information based on the first compression format, and, in response to determining that the fourth amount of information is greater than equal to the third amount of information, determines that the third information is not to be compressed in the first compression format [The rationale in the rejection of claims 3-4 is herein incorporated].  
As per claim 18. The system of claim 14, wherein the subgroup of logical blocks contains the first compressed information, and wherein the computer executable components further comprise: a compression management component that generates a logical extent map that specifies the subgroup of logical blocks that contains the first compressed information and stores the protection group [The rationale in the rejection of claim 11 is herein incorporated].  
As per claim 19. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: compressing first data in a first compression format, based on a first compression process, to generate first compressed data; and compressing second data in a second compression format, based on a second compression process, to generate second compressed data; and storing the first compressed data in a first set of locations of a protection group in a data store and the second compressed data in a second set of locations of the protection group in the data store, wherein the protection group is associated with a set of logical blocks comprising a subset of logical blocks, and wherein the protection group is associated with protection group metadata that indicates the first compressed data is compressed in the first compression format and indicates the subset of logical blocks is associated with the first compressed data [The rationale in the rejection of claim 1 are herein incorporated].  
As per claim 20. The non-transitory machine-readable medium of claim 19, wherein the subset of logical blocks contains the first compressed data, and wherein the operations further comprise: generating a logical extent map that specifies the subset of logical blocks that contains the first compressed data: and storing the protection group metadata, comprising map data of the logical extent map, in the data store [The rationale in the rejection of claim 11 is herein incorporated].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 9,116,858) in view of Boldt et al. (US 2007/0096954) as applied in the rejection of claim 1 above, and further in view of Periyagaram et al. (US 2016/00070495).
As per claim 2. The combination of Yokoi and Boldt  teaches The method of claim 1, but does not expressly disclose further comprising: receiving, by the system, the first data, wherein the compressing the first data comprises: in response to the receiving of the first data, compressing the first data in the first compression format via inline compression as the first data is being written to the protection group in the memory; however, regarding these limitations, Periyagaram teaches [“In one aspect, compression module 117 performs inline compression in which compression groups are compressed prior to be being written to storage subsystem 120” (par. 0025)].  
Yokoi, Boldt and Periyagaram are analogous art because they are from the same field of endeavor of memory access and control.

Therefore, it would have been obvious to combine Yokoi, Boldt and Periyagaram for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.

Claims 5-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 9,116,858) in view of Boldt et al. (US 2007/0096954) as applied in the rejection of claim 1 above, and further in view of Ki et al. (US 10,097,202).
As per claim 5. The combination of Yokoi and Bolt teaches The method of claim 1, further comprising: determining, by the system, that the first compression format is to be utilized over a third compression format… as the first data is being written to the protection group in the memory, in accordance with a data throughput criterion related to writing the first data to the protection group in the memory…, wherein the first compression format is determined to satisfy the data throughput criterion and the third compression format is determined to not satisfy the data throughput criterion; [Yokoi teaches storing compressed data to a compression group (fig. 14 and related text). Bolt teaches compressing data segments in a data stream and storing them to a storage medium (par. 0036) “The compression algorithm may be selected based at least in part upon the CPU speed, CPU availability, and/or data throughput (e.g., network bandwidth or network availability). Moreover, the compression algorithm may also be selected at least in part upon a set of user preferences.” (par. 0034) (pars. 0056, 0059; fig. 3B and related text)] but does not expressly disclose to compress the first data via inline compression… writing the data via the inline compression; however, regarding these limitations, Ki teaches [in-line data compression (col. 8, line 61-col. 9, line 18)] where Ki also teaches selecting compression formats based on throughput as [“QoS requirements may put limits on the throughput levels and bandwidth available for compression, and may limit the acceptable amount of latency caused by compression to a limit that does not negatively impact the user's needs.” (col. 6, lines 28-53) “Taking into consideration information such as that contained in FIG. 2 allows the selection of a compression algorithm that optimizes the compression ratio considering current QoS and device requirements for throughput.” (col. 8, lines 5-25) thus selecting a compression algorithm/format based on throughput criterion]

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method taught by Yokoi and Boldt to include inline compression as taught by Ki since doing so would provide the benefits of [determining how and how best to compress data (col. 2, lines 11-15)].
Therefore, it would have been obvious to combine Yokoi, Boldt and Ki for the benefit of creating a storage system/method to obtain the invention as specified in claim 5.
As per claim 6. The method of claim 5, further comprising: determining, by the system, that the third compression format is to be utilized over the first compression format to compress the first data via a post-process compression based on a compression criterion that indicates the third compression format is able to compress the first data to a second data size that is smaller than a first data size to which the first compression format compressed the first data, wherein the post-process compression is performed after the first data has been compressed via the inline compression [Yokoi teaches “data is compressed in the FM… before it is transmitted to the SS connection mechanism… The SS connection mechanism 200 reads out and decompresses this compression data, further recompresses into a compression format of the storage system… the SS connection mechanism… may further compress it into the compression format of the storage system… without decompression” (col. 7, line 54-col. 8, line 33) thus teaching a post-process compression that compresses data that has already been compressed] selecting the second format or compression if based on criterion that indicates the second compression is able to compress the data to a second size that is smaller than a first data size, [Boldt teaches “FIG. 3A is a process flow diagram illustrating an exemplary method of determining whether compression should be applied to one or more segment(s) of a data stream” (par. 0047) “As set forth above, a desired threshold has been statically or dynamically established or selected. In order to determine whether the amount that the data segment has been compressed meets the desired threshold amount, the actual amount (e.g., percentage) that the data segment has been compressed is ascertained at 322. This may be accomplished by comparing the size of the compressed data segment with the size of the data segment prior to compression. In this manner, the amount that the data segment has been compressed (e.g., the amount that the size of the data segment has been reduced) may be ascertained.” (par. 0051) ”The actual amount that the data segment has been compressed is then compared to the desired threshold amount at 324. If the actual amount that the data segment has been compressed meets or exceeds the desired threshold at 326, the compression is successful as shown at 328. The next data segment may therefore be compressed.” (par. 0052)(fig. 3A and related text) where a desired compression amount may be taken into consideration to select a compression algorithm (fig. 3B and related text)] but does not expressly disclose inline compression; however, regarding these limitations, Ki teaches [in-line data compression (col. 8, line 61-col. 9, line 18)] where Ki also teaches lecting the second format or compression if based on criterion that indicates the second compression is able to compress the data to a second size that is smaller than a first data size as [“The compression algorithm performance chart 16 contains information about a plurality of compression algorithms, including average compression ratios for each algorithm (alone or by file type)… specific compression algorithms can provide greater compression ratios for specific data formats and thus may be preferred over other compression algorithms. In addition, as shown in FIG. 2, certain compression algorithms have better compression ratios at specific available throughputs relative to other compression algorithms. Taking into consideration information such as that contained in FIG. 2 allows the selection of a compression algorithm that optimizes the compression ratio considering current QoS and device requirements for throughput.” (col. 8, lines 5-25)]; thus, allowing for selection of a compression algorithm that optimizing compression ratio or compresses data to a smallest size.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method taught by Yokoi to include inline compression and selection of a compression algorithm/format that compresses data to an optimal ratio or smallest size since doing so would provide the benefits of space savings.
As per claim 7. The method of claim 6, further comprising: in response to the determining that the third compression format is to be utilized over the first compression format to compress the first data via the post- process compression, retrieving, by the system, the first compressed data from the protection group in the memory; decompressing, by the system, the first compressed data, based on a first decompression process that inversely corresponds to the first compression process, to generate the first data; compressing, by the system, the first data in the third compression format via the post-process compression, based on a third compression process, to generate third compressed data; and storing, by the system, the third compressed data in a third set of locations of the protection group in the memory [Yokoi teaches “data is compressed in the FM… before it is transmitted to the SS connection mechanism… The SS connection mechanism 200 reads out and decompresses this compression data, further recompresses into a compression format of the storage system… the SS connection mechanism… may further compress it into the compression format of the storage system… without decompression” (col. 7, line 54-col. 8, line 33) thus teaching a post-process compression that compresses data that has already been compressed. Ki teaches different compression algorithms/formats and selection of the one that best meets QoS needs of a user (col. 8, lines 46-53)].  
As per claim 16. The system of claim 14, wherein the computer executable components further comprise: a compression management component that determines that the first compression format is to be implemented, instead of a third compression format, to compress the first information via inline compression as the first information is being written to the protection group in the memory component, in accordance with a data throughput criterion related to writing the first information, via the inline compression, to the protection group in the memory component, and wherein the first compression format is determined to satisfy the data throughput criterion and the third compression format is determined to not satisfy the data throughput criterion [The rationale in the rejection of claim 5 is herein incorporated].  
As per claim 17. The system of claim 16, wherein the compression management component determines that the third compression format is to be implemented, instead of the first compression format, to compress the first information via a post-process compression based on a compression criterion that indicates the third compression format is able to compress the first information to a third amount of information that is smaller than a first amount of information to which the first compression format compressed the first information, wherein the post-process compression is performed after the first information has been compressed via the inline compression, and wherein, via the post-process compression, the first compressed information is decompressed to recover the first information, the compression component compresses the first information in the third compression format, based on a third compression process, to generate third compressed information, and the memory component stores the third compressed information in a second group of memory addresses of the protection group in the memory component [The rationale in the rejection of claims 6-7 is herein incorporated].  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 9,116,858) in view of Boldt et al. (US 2007/0096954) and Ki et al. (US 10,097,202) as applied in the rejection of claim 6 above, and further in view of Periyagaram et al. (US 2016/0070495).
As per claim 8. The combination of Yokoi, Boldt and Ki teaches The method of claim 6, but does not expressly disclose wherein the compressing the first data in the third compression format via the post-process compression is performed as a background process; however, regarding these limitations, [“The primary function of compression module 117 is to compress data within a file across two or more data blocks. To accomplish this, compression module 117 evaluates data within a specified number of data blocks ( compression group) and, if sufficient bit-level patterns are repeated, the compression group is compressed into number of physical data blocks that is less than number of corresponding logical blocks… In another aspect, compression module 117 performs background compression in which compression groups are compressed following initially being written to storage subsystem 120.” (par. 0025)].  
Yokoi, Boldt, Ki and Periyagaram are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method taught by the combination of Yokoi, Boldt and Ki to include the post-process compression as a background process in the manner that Periyagaram teaches background compression since doing so would provide the benefits of efficient use of system resources.
Therefore, it would have been obvious to combine Yokoi, Boldt and Ki with Periyagaram for the benefit of creating a storage system/method to obtain the invention as specified in claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 9,116,858) in view of Boldt et al. (US 2007/0096954) as applied in the rejection of claim 1 above, and further in view of Merchia et al. (US 2009/0012982). 
As per claim 10. Yokoi teaches The method of claim 1, wherein the compressing the first data in the first compression format, based on the first compression process, to generate the first compressed data comprises compressing the first data in the first compression format, based on the first compression process, to generate a first compression chunk comprising the first compressed data; and wherein the method further comprises: storing, by the system, the first compression chunk in the first set of memory locations of the protection group in the memory, wherein a file comprises a set of compression chunks, including the first compression chunk, wherein, a first data size of the first compression chunk is smaller than a second data size of the file, wherein the first compression chunk is able to be decompressed without decompressing other compression chunks of the set of compression chunks of the file, [Yokoi teaches compressing in a first compression format (fig. 30 and related text) where Yokoi also teaches storing compressed data in protection memory (see rationale in the rejection of claim 1 above). Boldt teaches “In other embodiments, rather than identifying and applying a single compression algorithm, it is possible to statistically sample one or more data segments in a file using a plurality of compression algorithms on the data segments. From the statistical samples, it is possible to ascertain the best compression algorithm to apply to the particular data in those data segments.” (par. 0055) (see figs. 3A-3B and related text for compression) and (fig. 5 and relate text) depicting different compression algorithm where in (fig. 7 and related text) depicts accessing segment metadata and decompressing the selected segment based on this metadata, where sample metadata information is depicted in fig. 6 and related text] but does not expressly disclose and wherein the first compression chunk is able to be randomly accessed from the protection group in the memory; however, regarding these limitations, Merchia teaches [“While the chunks generated in step 202 are being compressed, metadata may be written to the compressed file, step 204. Metadata may be utilized to identify the location or position of a chunk within a compressed file and may act as an "index" for a compressed file. Although the generation of metadata is shown as occurring after a chunk is compressed, alternative embodiments exist wherein the generation of metadata occurs prior to compression or in parallel with the compression. For example, a metadata file may comprise a plurality of chunk offsets. This metadata allows a user or application to read the requested chunk without having to decompress the entire file. A user or application may refer to the metadata and extract a compressed chunk from within the data file.” (par. 0038) “A given chunk may be selected from among the one or more chunks into which the file is partitioned, step 308. After a chunk is fetched, metadata is also generated regarding each chunk, step 310. Metadata is utilized to identify the location or position of a chunk within a compressed file and may act as an "index" for a compressed file. For example, a metadata file may comprise a plurality of chunk offsets. This metadata would allow a user or application to read the requested chunk without having to decompress the entire file. For example, when chunk C1 is compressed, a default chunk offset of 0 is created indicating that C1 is the first chunk within a partition. Thereafter, when C2 is compressed, a chunk offset is calculated by adding the length of C1 to the chunk offset of C1 (zero) to form the chunk offset of chunk C2. A user or application may refer to the metadata and extract a compressed chunk from within the data file.” (par. 0041) (see par. 0012)].  
Yokoi, Boldt and Merchia are analogous art because they are from the same field of endeavor of memory access and control.
[“a sophisticated client access to a specific chunk relating to a desired key column, thus allowing the cline to access only a relevant subset, or chunk of the compressed file” (par. 0032)].
Therefore, it would have been obvious to combine Yokoi, Boldt and Merchia for the benefit of creating a storage system/method to obtain the invention as specified in claim 10.
ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
	Response to Amendment
Applicant's arguments filed on 1/27/2021 have been fully considered but they are moot in view of new grounds of rejection.
CLOSING COMMENTS
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received an action on the merits and are subject to a final rejection.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



March 5, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135